        Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 1 of 9



Paul D. McFarlane ISB # 7093
MCFARLANE LAW OFFICES, PLLC
428 E. Thurman Mill Street
PO Box 1859
Boise, Idaho 83701
Telephone:    (208) 342-1948
Facsimile:    (208) 298-3846
paul@McFarlaneLawOffices.com

Attorneys for Defendants


                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE STATE OF IDAHO

 WAYNE GARRIGAN, individually and on
 behalf of all others similarly situated,                 CASE NO: 18-485-DCN


                Plaintiff,                                DEFENDANTS, DMB
                                                          FINANCIAL, LLC AND
 vs.                                                      COMMONWEALTH SERVICING
                                                          GROUP, LLC’S MEMORANDUM
 DMB FINANCIAL, LLC, a Massachusetts                      IN SUPPORT OF MOTION TO
 Limited Liability Company, and                           DISMISS PLAINTIFF’S
 COMMONWEALTH SERVICING GROUP,                            COMPLAINT (WITH
 LLC, a Massachusetts Limited Liability                   PREJUDICE)
 Company,

                Defendants.




        Pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal Rules of Civil Procedure,

Plaintiff’s Complaint should be dismissed with prejudice, because: 1) Plaintiff failed to plead

an injury-in-fact to demonstrate standing; 2) The Court does not have personal jurisdiction

(either specific or general) over the Defendants; and 3) All Non-Idaho residents claims should


DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 1
         Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 2 of 9



be dismissed as the Court does not have general personal jurisdiction over the Defendants.

                           INTRODUCTION AND BACKGROUND

       The Plaintiff alleges in his Complaint that the Defendants violated certain provisions of

the Telephone Consumer Protection Act under 47 U.S.C. § 227 et seq. (the “TCPA”).

Specifically, the Plaintiff alleges that the Defendants violated the TCPA by; 1) placing calls to

his cellular telephone using an automatic telephone dialing system (“ATDS”) and/or using a pre-

recorded voice (without written consent) in violation of 47 U.S.C. § 227(b)(1)(A)(iii), 2) failing

to have an accurate written policy of dealing with do not call requests, failing to accurately

inform or train its personnel engaged in telemarketing regarding the existence and/or use of any

do not call list and by failing to internally record and honor do not call requests in violation of

47 C.F.R. § 64.1200(d) and 3) placing more than one call to the Plaintiff (in a 12-month period)

while he was registered on the national do-not-call registry in violation of 47 C.F.R. §

64.1200(c).

                                           ARGUMENT

I – Plaintiff failed to plead an injury-in-fact to demonstrate standing.

        The Plaintiff has the burden to plead that he has standing. Lujan v. Defenders of

Wildlife, 504 U.S. 555, 561 (1992). Under the traditional standing analysis, "the plaintiff must

show (1) an ‘injury in fact,’ (2) a sufficient ‘causal connection between the injury and the

conduct complained of,’ and (3) a ‘like[lihood]’ that the injury ‘will be redressed by a favorable

decision. State v. Philip Morris, Inc., 158 Idaho 874, 881, 354 P.3d 187, 194 (Idaho, 2017). To

satisfy the "injury in fact" requirement, "[t]he plaintiff must show that he has sustained or is

immediately in danger of sustaining some direct injury as a result of the [defendant's] conduct


DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 2
        Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 3 of 9



and the injury or threat of injury must be both real and immediate, not conjectural or

hypothetical." City of Los Angeles v. Lyons, 461 U.S. 95, 101-02 (1983). The causation element

of standing requires Plaintiffs to show an injury that is "fairly traceable to the challenged action

of the defendant, and not the result of independent action of some third party not before the

court." Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).

       Merely pleading a TCPA violation is insufficient to establish standing. Morris v. United

Healthcare Ins. Co. 2016 WL 7115973. A violation of a statute, in this instance the TCPA,

does not automatically create Article III standing. Spokeo, Inc. v. Robins, 136 S. Ct. 1540

(2016). In fact, Spokeo requires an actual injury to the plaintiff. Id. “Spokeo recognizes that at

a minimum, a concrete intangible injury based on a statutory violation must constitute a “risk of

real harm’ to the plaintiff.” Lee v. Verizon Communications, Inc., 837 F. 3d 523, 529 (5th Cir.

2016). The "injury must have actually occurred or must occur imminently; hypothetical,

speculative or other 'possible future' injuries do not count in the standings calculus." Schmier v.

U.S. Court of Appeals for Ninth Circuit, 279 F.3d 817, 820 (9th Cir.2002) (citing Whitmore v.

Arkansas, 495 U.S. 149, 155 (1990)

       The Plaintiff’s Complaint does not contain any allegations of any concrete intangible

harm that is particularized, actual or imminent as required by cases cited in this memorandum.

Furthermore, the Plaintiff fails to demonstrate the likelihood that a favorable decision will

redress the injury. When a Plaintiff alleges an intangible injury without any likelihood of an

“adverse effect” (observing that “a bare procedural violation, divorced from any concrete harm”

is not sufficient for standing), the Plaintiff has not sufficiently alleged a concrete injury for

standing. Spokeo at 1549.

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 3
         Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 4 of 9



       The Plaintiff in this matter merely alleges that the “actual harm and cognizable legal

injury…includes the aggravation and nuisance and invasions of privacy that result from the

unsolicited prerecorded telephone calls that are being made to cellular phones, and a loss of the

use and enjoyment of their phones, including wear and tear to the related data, memory,

software, hardware, and battery components…” The alleged harms and injuries are hypothetical

and/or speculative in nature, and do not fall into the concrete harm analysis set forth by Spokeo.

In light of the forgoing, the Plaintiff’s complaint should be dismissed with prejudice pursuant to

Federal Rule 12(b)(1).

II – This Court does not have (either General or Specific) personal jurisdiction over DMB
Financial, LLC and Commonwealth Servicing, LLC.

       The Plaintiff alleges in his Complaint that DMB Financial, LLC and Commonwealth

Servicing, LLC are a limited liability companies that exist under the laws of Massachusetts with

a principal place of business located in Beverly, Massachusetts. Federal Rule of Civil Procedure

12(b)(2) provides for the dismissal of a claim based on the lack of personal jurisdiction. District

courts have three options for ruling on a motion to dismiss under Rule 12(b)(2): (1) they may

"decide the motion upon the affidavits alone"; (2) they may "permit discovery in aid of deciding

the motion"; or (3) they may "conduct an evidentiary hearing to resolve any apparent factual

questions." Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991). When personal

jurisdiction is challenged, the plaintiff bears the burden of establishing personal jurisdiction over

each defendant "independently." Beydoun v. Wataniya Rest. Holding, Q.S.C., 768 F.3d 499, 504

(6th Cir. 2014). When responding to a motion to dismiss that cites a lack of personal jurisdiction

as the basis for the dismissal, “the Plaintiff cannot stand on its pleadings, but must, through



DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 4
          Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 5 of 9



affidavits or otherwise, set forth specific facts demonstrating that the Court has jurisdiction.”

Quilling v. Stark, 2006 WL 1683442 at 3 (N.D. Tex. June 19, 2006).

         In order to establish the existence of personal jurisdiction in a diversity case, the plaintiff

must show (1) that a statute of the forum confers personal jurisdiction over the nonresident

defendant, and (2) that the exercise of jurisdiction accords with federal constitutional principles

of due process. Haisten v. Grass Valley Medical Reimbursement Fund, Ltd., 784 F.2d 1392,

1396 (9th Cir. 1986). The Idaho legislature “intended to exercise all the jurisdiction available to

the State of Idaho under the due process clause of the United States Constitution.” Shymatta v.

Papillon (D. Idaho, 2011) citing Doggett v. Electronics Corp. of Am., 93 Idaho 26, 30 (1969).


    a.   General Jurisdiction

         “For general jurisdiction to exist over a nonresident defendant, the defendant must

engage in "continuous and systematic general business contacts." Shymatta v. Papillon (D.

Idaho, 2011) citing Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 416.

"Unless a defendant's contacts with a forum are so substantial, continuous, and systematic that

the defendant can be deemed to be 'present' in that forum for all purposes, a forum may exercise

only 'specific' jurisdiction—that is, jurisdiction based on the relationship between the

defendant's forum contacts and the plaintiff's claim." Yahoo!, Inc. v. La Ligue Contre Le

Racisme Et L'Antisemitisme, 433 F.3d 1199, 1205 (9th Cir. 2006). In the present case, the

Plaintiff admits that the Defendants were formed under the laws of Massachusetts with a

principal place of business located in Beverly, Massachusetts. The Plaintiff does not make any

other allegations that would establish that the Defendants are “present” in the state of Idaho, or



DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 5
        Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 6 of 9



that their contacts with that are substantial, continuous, and systematic. Therefore, this Court

does not have general jurisdiction over the Defendants, and this matter should be dismissed with

prejudice.

   b. Specific Jurisdiction

   “To ascertain whether specific personal jurisdiction exists, this Court employs a three-prong

test to determine whether a party has sufficient minimum contacts to be susceptible to specific

personal jurisdiction: (1) the non-resident defendant must purposefully direct his activities or

consummate some transaction with the forum or resident thereof; or perform some act by which

he purposefully avails himself of the privilege of conducting activities in the forum, thereby

invoking the benefits and protections of its laws; (2) the claim must be one which arises out of

or relates to the defendant's forum-related activities; and (3) the exercise of jurisdiction must

comport with fair play and substantial justice, i.e. it must be reasonable.” Shymatta v. Papillon

(D. Idaho, 2011) citing Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 802 (9th Cir.

2004). "To have purposefully availed itself of the privilege of doing business in the forum, a

defendant must have 'performed some type of affirmative conduct which allows or promotes the

transaction of business within the forum state." Boschetto v. Hansing, 539 F.3d 1011, 1016 (9th

Cir. 2008) (citing Sher v. Johnson, 911 F.2d 1357, 1362 (9th Cir. 1990). Parties "who reach out

beyond one state and create continuing relationships and obligations with citizens of [the forum

state]" are subject to personal jurisdiction in that forum. Burger King Corp. v. Rudzewicz, 471

U.S. 462, 473 (1985).

               In the present case, the Plaintiff, in establishing (in what is presumed to be

specific) personal jurisdiction, makes the following vague allegations; “Defendants conduct a

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 6
         Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 7 of 9



significant amount of business in this District, solicit consumers in this District, made and

continue to make unsolicited prerecorded calls to this District, and because the wrongful

conduct giving rise to this case occurred in, was directed to and/or emanated from this District.”

This statement does not satisfy the three-prong test established by the Schwarzenegger Court as

it fails to establish that 1) the Defendants purposely directed the alleged activities with the forum

or a resident thereof, 2) the claim is one which arises out of ore relates to the Defendants’

forum-related activities and 3) that the exercise of this jurisdiction comports with fair play and

substantial justice. At no time does the Plaintiff make an allegation that the Defendants

purposely directed the alleged activities at the people of Idado. Further, the Plaintiff does not

even provide the telephone number that was allegedly called (to determine whether a caller

would know that he/she/it was calling into the state of Idaho based on the prefix), nor does the

Plaintiff allege that he was actually in the state of Idaho when the alleged activity occurred.

Thus, the Plaintiff has failed to establish that this Court has specific personal jurisdiction over

the Defendants. As such, this matter should be dismissed with prejudice.

III – That All Non-Idaho Resident Claims should be Dismissed

               “A court with general jurisdiction may hear any claim against that defendant,

even if all the incidents underlying the claim occurred in a different State.” Miesen v. Hawley

Troxell Ennis & Hawley LLP (D. Idaho, 2018) (citing Bristol-Myers Squibb Co. V. Superior

Court of California, San Francisco County, et al. 137 S. Ct. 1773, 1779-80 (2017). As noted in

section II herein, the Plaintiff has failed to establish that this Court has either general personal

jurisdiction or specific personal jurisdiction over the Defendants. Therefore, all non-Idaho

Plaintiffs should be dismissed with prejudice as the Plaintiff has failed to establish that the Court

DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 7
        Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 8 of 9



has general personal jurisdiction over the Defendants (as required by the Bristol-Myers Squibb

Court to hear claims of Plaintiffs from states other than Idaho).

                                         CONCLUSION

       For the forgoing reasons, Defendants, DMB Financial, LLC and Commonwealth

Servicing, LLC, respectfully requests, pursuant to Rules 12(b)(2) and 12(b)(6) of the Federal

Rules of Civil Procedure, that their Motion to Dismiss be granted, and Judgment of Dismissal be

entered in their favor and against Plaintiff with prejudice with the Defendants being awarded

their reasonable attorney’s fees.

       DATED this 7th day of January, 2019.

                                              MCFARLANE LAW OFFICES, PLLC

                                         By: __/s/ Paul D. McFarlane_____
                                              Paul D. McFarlane
                                              Attorneys for Defendants




DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 8
        Case 2:18-cv-00485-REB Document 12-1 Filed 01/07/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

I certify that on January 7, 2019, I served a true and correct copy of the foregoing
DEFENDANTS, DMB FINANCIAL, LLC AND COMMONWEALTH SERVICING
GROUP, LLC’S MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
PLAINTIFF’S COMPLAINT (WITH PREJUDICE) on the individuals listed below through
electronic notification to the parties registered with the U.S. Court’s CM/ECF System.

James Bendell -- james@bendelllawfirm.com
Bendell Law Firm PLLC
1810 E. Schneidmiller Avenue, Ste 140
Post Falls, Idaho 83854
Telephone: (208) 773-9669

Stefan Coleman -- law@stefancoleman.com
Law Offices of Stefan Coleman
201 S Biscayne Blvd, 28th Floor
Miami, FL 33133
Telephone: (877) 333-9427

       DATED this 7th day of Janurary, 2019.

                                              MCFARLANE LAW OFFICES, PLLC



                                         By: __/s/ Paul D. McFarlane_
                                              Paul D. McFarlane
                                              Attorneys for Defendants




DEFENDANTS’ MEMORANDUM IN SUPPORT OF MOTION TO DISMISS PLAINTIFF’S
COMPLAINT - 9
